DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed April 12, 2021.  Claims 1 and 3-17 remain pending in the application.  
Claims 1, 6, 12, and 16 are currently amended.  
Claim 2 is canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed April 12, 2021, with respect to claims 1-2 rejected under 35 USC 103 as being unpatentable over Fisher et al. (US 5,994,998) in view of GoyaI et al. (US 2006/0214792 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed April 12, 2021.
Applicant’s arguments, see REMARKS, filed April 12, 2021, with respect to claims 6, 7, 12 and 13 rejected under 35 USC 103 as being unpatentable over Fisher et al. (US 5,994,998) in view of Liu et al. (US 2006/0214792 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed April 12, 2021.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark C. Young on May 11, 2021.
The claims of the application have been amended as follows: 
Claim 1, line 9: delete "to a driver unit"
Claim 5, line 2: "[[the]] each driver unit"
Claim 6, line 10: delete "to a driver unit"
Claim 6, line 13: "propagate the combined power and data signal"
Claim 6, line 17: "[[the]] each driver unit"
Cancel claim 7
Claim 9, line 2: "[[the]] each driver unit"
Claim 10, line 2: "includes"
Claim 10, line 2: "[[the]] each driver unit"
Claim 10, line 3: "[[the]] each driver unit"
Claim 11, line 2: "[[the]] each driver unit"
Claim 12, line 6: "[[a]] the combined power"
Claim 12, line 9: "[[the]] each driver unit"
Claim 13, line 2: "configured" 
Claim 15, line 2: "[[the]] each driver unit"
Claim 16, line 2: "[[the]] each driver unit"
Claim 16, line 3: "[[the]] each driver unit"
Claim 17, line 2: "[[the]] each driver unit"


Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Fisher et al. (US 5,994,998) in view of GoyaI et al. (US 2006/0214792 A1), fails to teach, “a plurality of driver units connected in series with the starter unit…and a multiconductor track in electrical communication with the technology box, the track configured to distribute power and data communications signals to a plurality of shelves of the smart shelf system,” as recited in claim 1 and  “a plurality of driver units connected in series with the starter unit…and a multiconductor track comprising a plurality of conductors in communication with each driver unit and operable to distribute the separate power supply and data signals to the plurality of shelves,” as recited in claims 6 and 12.
Fisher is an exemplary reference in the relevant field of endeavor.  Fisher discloses a power transfer apparatus for concurrently transmitting data and power over data wires. Electrical supply current, sufficient to power a wireless access point, is transmitted concurrently with a network data signal across a transmission line. A power and data coupler couples the network data signal and the power signal, received through a data input and a power input respectively, and transmits the coupled signal, to a distance of three meters or more, over the transmission line to a power and data decoupler. The power and data decoupler separates the power signal from the network data signal and supplies those signals to a power output port and a data output port, respectively, for use by a wireless access node. The power signal may be modulated at a low frequency relative to the frequency of the data signal, and the network data signal has a data transmission rate of one megabit/second or higher.However, Fisher fails to teach, “a plurality of driver units connected in series with the starter unit…and a multiconductor track in electrical communication with the technology box, the track configured to distribute power and data communications signals to a plurality of shelves of the smart 
GoyaI is another exemplary reference in the relevant field of endeavor.  GoyaI discloses an interfering smart shelf. Objects are placed on a shelf that includes RFID tags. The objects prevent an RFID reader from reading certain RFID tags. The number of objects placed on the shelf may be determined by determining how many RFID tags are unreadable. However, Goyal fails to teach, “a plurality of driver units connected in series with the starter unit…and a multiconductor track in electrical communication with the technology box, the track configured to distribute power and data communications signals to a plurality of shelves of the smart shelf system,” as recited in claim 1 and  “a plurality of driver units connected in series with the starter unit…and a multiconductor track comprising a plurality of conductors in communication with each driver unit and operable to distribute the separate power supply and data signals to the plurality of shelves,” as recited in claims 6 and 12.
Liu (US 2020/0184230 A1) is another exemplary reference in the relevant field of endeavor. Liu discloses tracking persons in an automated-checkout store. One of the methods includes receiving, by a computer system, data collected by multiple image sensors, the received data including data associated with a person, identifying, by the computer system based on the received data, multiple features of the person, extracting, by the computer system based on the identified features, data associated with the person from the received data, wherein the extracted data correspond to multiple time periods, and determining, by the computer system, a location of the person in each of the time periods based on the extracted data corresponding to the time period, wherein the determining includes aggregating the extracted data collected by different image sensors based at least in part on a location and a line of sight of each of the image sensors. Howerver, Liu fails to teach, “a plurality of driver units connected in series 

For these reasons claims 1 and 3-17 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631